DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/9/2022 has been fully considered. Claims 1-17 are withdrawn and claims 1-17 and 26-28 are pending.

Claims Previously Allowed, Now Rejected, New Art
The indicated allowability of claims 26-28 are withdrawn in view of the newly discovered references of Bilodeau, Hampden-Smith and Bray. Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136) in further view of Bray et al (US 2017/0326902).

Regarding claims 26-28, Bilodeau discloses a label (Abstract) comprising a polymer facestock having an upper surface and a lower surface (Fig. 6 #11; pg. 36, lines 7-21), a two-part curable adhesive layer disposed on the lower surface of the polymer facestock (Fig. 6 #12; pg. 36, lines 7-21), a print layer disposed on the upper surface of the polymer facestock (Fig. 6 #13; pg. 36, lines 7-21) and a transparent protective layer as an outermost layer (Fig. 6 #14; pg. 36, lines 7-21)
The label reads on the claimed three-dimensional article having a surface with a printed material joined to a portion of its surface. The two-part curable adhesive layer reads on the claimed multi-part adhesive layer that is energy curable. The print layer reads on the claimed deposit of ink.

Bilodeau does not appear to explicitly disclose the label comprising the deposit of ink being a deposit of metallic ink layer comprising a dispersion of reflective metallic particles to form a reflective material and having a surface roughness less than about 

However, Hampden-Smith discloses a label (paragraph [0035]) comprising a reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm (paragraph [0116]) and wherein the reflective metallic feature is formed from an ink composition containing metallic particles (paragraph [0116]).
The reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm and being formed from an ink composition containing metallic particles reads on the claimed deposit of metallic ink layer comprising a dispersion of reflective metallic particles to form a reflective material and having a surface roughness less than about 200 nm as claimed in claim 26.

Bray discloses a security document comprising a lacquer layer having a surface energy greater than 40 dynes (paragraph [0034]). 
The lacquer layer reads on the claimed varnish layer.  
The range for the surface energy overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Bray does not appear to disclose a colored ink layer that is transparent and has a surface energy greater than about 50 mN/m.
However, it would have been obvious to duplicate the lacquer layer having a surface energy greater than 40 dynes in order to provide a colored ink layer that is transparent and has a surface energy greater than about 50 mN/m.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the lacquer layer having a surface energy greater than 40 dynes since the mere duplication of the lacquer layer having a surface energy greater than 40 dynes would produce a known and unexpected result which would be increased protection for the layers disposed underneath.

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau and Hampden-Smith before him or her, to modify the label of Bilodeau to include the reflective metallic feature of Hampden-Smith for the print layer of Bilodeau because having the required reflective metallic feature provides better optical and reflective features.

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau, Hampden-Smith and Bray before him or her, to modify the label of Bilodeau to include two clear varnish layers having the required surface energy of Bray for the transparent protective layer of Bilodeau because using two clear varnish layers would improve the overall protection of the laminate and the protective layer of Bray would be a suitable alternate.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.

Applicants argue that claims 26-28 are allowable.

Based on this reason, the allowable subject matter for claims 26-28 has been withdrawn and a new non-final rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SATHAVARAM I REDDY/Examiner, Art Unit 1785  
                                                                                                                                                                                                      /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785